¶25
(dissenting) — Several times this court has been faced with the question of whether juveniles are entitled to a jury trial, and each time the court has answered “no.” We have indicated, however, that should the juvenile system become sufficiently like the adult criminal justice system, the right to jury trials for juveniles may be restored. E.g., State v. Lawley, 91 Wn.2d 654, 591 P.2d 772 (1979); Monroe v. Soliz, 132 Wn.2d 414, 939 P.2d 205 (1997); see Code of 1881, ch. 87, § 1078.
Madsen, J.
*275¶26 Recent developments have tipped the scales for juveniles faced with charges of serious offenses, as in this case, and now require the right to trial by jury. First, as counsel for the juvenile in this case urge, there are numerous parallels between the proceedings in his case and those in the cases of adults charged with similar crimes.11 And while it is still true that rehabilitation is the defining feature of the juvenile justice system to a greater degree than in the adult system, recognizing a right to trial by jury is not inconsistent with this defining aspect of the juvenile justice system. There is no fundamental incompatibility between a rehabilitative juvenile justice system that nevertheless has many of the hallmarks of the adult system and a juvenile justice system that includes the right to the protection of a jury of one’s peers.12
f 27 Second, an additional reason adds significant weight to the scale and mandates jury trials, particularly with regard to serious offenses that can lead to serious criminal history. This second reason finds explanation in this court’s decision in State v. Weber, 159 Wn.2d 252, 283, 149 P.3d 646 (2006).
f 28 The issue in Weber was whether a juvenile adjudication could be used as criminal history to increase the sentence for a later adult conviction, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), and Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). In Apprendi, 530 U.S. at *276490, the United States Supreme Court held that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.” In Blakely, 542 U.S. at 303, the Court explained that “statutory maximum” for this purpose “is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” (Emphasis omitted.)
¶29 The ultimate question for the court in Weber was whether a prior juvenile adjudication had sufficient procedural safeguards to negate any need for a jury determination of the fact of the conviction. The majority in Weber agreed with the State that juvenile adjudications have sufficient procedural safeguards to qualify as prior convictions under the Apprendi exception. Weber, 159 Wn.2d at 263-65.
¶30 However, a critical component of the due process required for a prior conviction to come within the “prior conviction” exception recognized in Apprendi is the right to trial by jury. In Jones v. United States, 526 U.S. 227, 119 S. Ct. 1215, 143 L. Ed. 2d 311 (1999), the Court explained why it had held that a prior conviction could be used as a sentencing factor to increase punishment for a later conviction. The Court said that “unlike virtually any other consideration used to enlarge the possible penalty for an offense, ... a prior conviction must itself have been established through procedures satisfying the fair notice, reasonable doubt, and jury trial guarantees.” Id. at 249 (emphasis added); see Apprendi, 530 U.S. at 475-76 (discussing Jones). “[I]n order to fall within the prior conviction exception to the rule in Apprendi, a juvenile adjudication must have had the same constitutional safeguards in place as in Jones, in particular the right to trial by jury and proof beyond a reasonable doubt.” Weber, 159 Wn.2d at 282 (Madsen, J., dissenting).
¶31 Because under Weber a juvenile conviction can now be used to increase a sentence for a subsequent offense with*277out a jury determination of the fact of the juvenile conviction, the court should assure that juvenile adjudications in fact have the requisite procedural safeguards upon which the “prior conviction” exception is predicated, including the right to trial by jury in the juvenile proceeding.
¶32 I would hold that the juvenile in this case has a right to trial by jury.
Sanders and Chambers, JJ., concur with Madsen, J.

 Among circumstances that counsel describe are the legislature’s equation of the meaning of “adjudication” and “conviction” (RCW 13.04.011(1) states, “ ‘[a]djudication’ has the same meaning as ‘conviction’ in RCW 9.94A.030, and the terms must be construed identically and used interchangeably”); that in many respects, the goals of the adult and juvenile systems have reached similar balances in terms of punishment and rehabilitation; that confidentiality and privacy have increasingly been eliminated from juvenile proceedings; that many juveniles convicted of certain sex offenses must register as sex offenders; and that juveniles must, like adults, submit to collection of personal data like fingerprints, DNA (deoxyribonucleic acid), and blood for HIV (human immunodeficiency virus) testing.


 The protection of a jury of one’s peers is already afforded juveniles for whom juvenile jurisdiction is declined. See ch. 2.36 RCW (containing provisions for selection and qualifications of jurors).